Exhibit G

AMENDMENT AGREEMENT

This Amendment Agreement,

dated June 27, 2003 (this "Agreement"), by and among LifePoint, Inc., a Delaware
corporation, and the holders of shares of the Company's Series C Convertible
Preferred Stock, $.001 par value (the "Series C Preferred Stock"), named on the
signature pages hereto (each, a "Holder", and collectively, the "Holders").



W

I T N E S S E T H:



Whereas

, pursuant to the Securities Purchase Agreement, dated as of June 20, 2001,
between the Company and the Holders (the "Securities Purchase Agreement"), the
Company has issued and sold to the several Holders an aggregate of 393,916
shares of Series C Preferred Stock and warrants to purchase shares of the
Company's Common Stock (the "Warrants") and in connection therewith the Company
and the Holders entered into a Registration Rights Agreement, dated as of
June 20, 2001 (the "Registration Rights Agreement");



Whereas

, pursuant to the Amendment, dated as of August 16, 2001 (the "First
Amendment"), the Company and all of the Holders of shares of Series C Preferred
Stock amended certain terms of the Securities Purchase Agreement, the
Registration Rights Agreement and the Warrants;



Whereas

, pursuant to the Amendment, dated as of November 21, 2001 (the "Second
Amendment"), the Company and all of the Holders of shares of Series C Preferred
Stock amended certain terms of the Registration Rights Agreement and provided
for the contractual right to convert the Series C Preferred Stock into shares of
Common Stock on the same terms as provided in the Certificate of Designation;



Whereas

, pursuant to the Amendment Agreement, dated as of April 4, 2003 (the "Third
Amendment"), the Company and all of the holders of shares of Series C Preferred
Stock amended certain terms of the Securities Purchase Agreement, the Second
Amendment, the Warrants, and the Company's Amended and Restated Certificate of
Incorporation;



Whereas

, pursuant to the Amendment Agreement, dated as of May 30, 2003 (the "Fourth
Amendment"), the Company and all of the holders of shares of Series C Preferred
Stock amended certain terms of the Securities Purchase Agreement, the Second
Amendment, the Third Amendment, the Warrants and the Registration Rights
Agreement; and



Whereas

, upon the terms and subject to the conditions of this Agreement, the Company
and the Holders wish to amend further the rights of the Holders relating to the
Series C Preferred Stock.



Now Therefore

, in consideration of the premises and the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows (capitalized terms that
are used herein but are not defined shall have the meanings given to them in the
Securities Purchase Agreement):



 1. Amendment to Section 5 of the Third Amendment. Section 5 of the Third
    Amendment is hereby amended and restated to read as follows:

    The provisions of this Agreement shall only become effective on the date
    (the "Effective Date") unless otherwise indicated therein, when each of the
    following conditions has been met: (i) this Agreement shall have been
    executed and delivered by the Company and Holders of a majority of the
    outstanding shares of Series C Preferred Stock, (ii) the Company shall have
    sold at least $2 million of securities (from non-debt conversions) pursuant
    to the New Offering (as defined in the Fourth Amendment), and the Company
    and investors shall have entered into a definitive agreement for the sale at
    least an additional $3 million of securities (from non-debt conversions)
    pursuant to the New Offering, with the additional closing being subject to
    receipt of approval by holders of the Company's Common Stock and other
    closing conditions, including obtaining agreements from vendors to
    compromise at least 75% of their outstanding indebtedness, and (iii) the New
    Offering (including the second closing) shall be on terms similar to those
    outlined in the attached term sheet. From and after the Effective Date, all
    references in the Securities Purchase Agreement shall be deemed to be
    references to the Securities Purchase Agreement as amended hereby and by the
    First Amendment, the Second Amendment, the Third Amendment and the Fourth
    Amendment.

    Amendment to Section 2 of Second Amendment.
     a. The first sentence of Section 2(b) of the Second Amendment (as amended
        by the Fourth Amendment) is hereby amended to change the references to
        "Article XIII, Sections A, B, C and E of the Restated Certificate"
        contained in the definition of "Conversion Price" to "Article XII,
        Adjustment to the Conversion Price, Sections A, B, C and E of the
        Restated Certificate."
     b. Section 2(b)(ii) of the Second Amendment (as amended by the Fourth
        Amendment) is hereby amended to read in its entirety as follows:
    
        (ii) Article IV.D of Section 1 of the Restated Certificate, shall be
        amended and restated in its entirety to read as follows:
    
        Redemption of Premium:
    
        No quarterly Premiums will be paid until
        
        the
        
        Conversion Date. Upon conversion, any and all outstanding Premium with
        respect to the shares of the Series C Preferred Stock being converted
        shall be redeemed by the Company as of such Conversion Date by the
        issuance of a number of shares of the Common Stock equal to the quotient
        obtained by dividing (i) the aggregate amount of Premium as of such
        Conversion Date on the shares being converted by (ii) the greater of (a)
        $0.30 or (b) the Market Price (as defined in the Restated Certificate).
        Any fractional shares resulting from the redemption of Premium shall be
        rounded to the nearest whole share in accordance with Article IV.B (iv).
    
        
    
     c. Section 2(b) of the Second Amendment (as amended by the Fourth
        Amendment) is hereby amended to add a subsection (viii) which shall read
        in its entirety as follows:

    (viii) Article VIII Sections A(i)(a), A(iii)(c) and A(iv) of the Restated
    Certificate are deleted in their entirety.

    Amendments to Registration Rights.
    The Company shall register the additional shares of Common Stock underlying
    Series C Preferred Stock resulting from investments by holders of Series C
    Preferred Stock in shares of Series D Preferred Stock in the New Offering,
    as provided in Section 2(b)(i) of the Second Amendment (as amended by the
    Fourth Amendment). Such registration shall be subject to the terms and
    conditions of the registration rights agreement to be entered into between
    the Company and holders of Series D Preferred Stock. Such holders of Series
    C Preferred Stock for whom the additional shares of Common Stock underlying
    Series C Preferred Stock are so registered agree, however, that they will
    not dispose of any such additional shares of Common Stock for a period of
    two years following the date that such registration statement becomes
    effective. Except as provided above, the holders of Series C Preferred Stock
    waive any and all registration rights that they may otherwise have pursuant
    to the Registration Rights Agreement as a result of, or arising out of, the
    New Offering. In addition, Section 2(c) of the Registration Rights Agreement
    is hereby deleted in its entirety.
    Amendment to Restated Certificate.
    The holders of the Series C Preferred Stock hereby consent to an amendment
    to the Restated Certificate of Incorporation of the Company to incorporate
    the provisions of this Agreement and the First Amendment, the Second
    Amendment, the Third Amendment and the Fourth Amendment.
 2. Amendment to Section 3(a) of the Second Amendment. Section 3(a) of the
    Second Amendment is hereby amended to add "Subject to stockholder approval
    of an increase in the number of authorized shares of Common Stock to reserve
    for issuance as a result of the New Offering (as defined in Section 2(c) of
    the Fourth Amendment)" at the beginning of such Section.
    Confirmation of Agreements; Entire Agreement.
    Except as amended by this Agreement, the First Amendment, the Second
    Amendment, the Third Amendment, the Fourth Amendment, the Securities
    Purchase Agreement and the Certificate of Designation shall remain in effect
    in accordance with their respective terms. This Agreement sets forth the
    entire agreement between or among the parties with respect to the subject
    matter hereof. In the event of any conflict between provisions of this
    
    Agreement and the provision of the Securities Purchase Agreement, the First
    Amendment, the Second Amendment, the Third Amendment, the Fourth Amendment
    or the Certificate of Designation, the provisions of this Agreement or the
    latest such relevant Amendment, as applicable, shall prevail.
 3. Miscellaneous.
     a. Governing Law. This Agreement shall be governed by and interpreted in
        accordance with the laws of the State of California.
     b. Counterparts. This Agreement may be executed in counterparts and by the
        parties hereto on separate counterparts, all of which together shall
        constitute one and the same instrument. A telephone line facsimile copy
        of this Agreement bearing a signature on behalf of a party hereto shall
        be legal and binding on such party.
     c. Headings, etc. The headings, captions and footers of this Agreement are
        for convenience of reference and shall not form part of, or affect the
        interpretation of, this Agreement.
     d. Severability. If any provision of this Agreement shall be invalid or
        unenforceable in any jurisdiction, such invalidity or unenforceability
        shall not affect the validity or enforceability of the remainder of this
        Agreement or the validity or enforceability of this Agreement in any
        other jurisdiction.
     e. Amendments. No amendment, modification, waiver, discharge or termination
        of any provision of this Agreement nor consent to any departure by the
        Holders or the holders of record from time to time of the Series C
        Preferred Stock or the Company therefrom shall in any event be effective
        unless the same shall be in writing and signed by the party to be
        charged with enforcement, which, in the case of the Holders shall mean
        Persons who at the time are holders of record of a majority of the
        outstanding shares of Series C Preferred Stock, which shall not
        unreasonably be withheld, and then shall be effective only in the
        specific instance and for the purpose for which given. No course of
        dealing between the parties hereto shall operate as an amendment of this
        Agreement.
     f. Waivers. Failure of any party to exercise any right or remedy under this
        Agreement or otherwise, or delay by a party in exercising such right or
        remedy, or any course of dealings between the parties, shall not operate
        as a waiver thereof or an amendment hereof, nor shall any single or
        partial exercise of any such right or power, or any abandonment or
        discontinuance of steps to enforce such a right or power, preclude any
        other or further exercise thereof or exercise of any other right or
        power.
     g. Notices. Any notices required or permitted to be given under the terms
        of this Agreement shall be delivered in accordance with the notice
        provisions of the Securities Purchase Agreement.
     h. Survival. The respective representations, warranties, covenants, and
        agreements of the Holders and the Company contained in this Agreement or
        made by or on behalf of them, respectively, pursuant to this Agreement
        shall survive the Effective Date and the issuance of the Conversion
        Shares and Warrant Shares and shall remain in full force and effect
        regardless of any investigation made by or on behalf of them or any
        person controlling or advising any of them.
     i. Further Assurances. Each party to this Agreement will perform any and
        all acts and execute any and all documents as may be necessary and
        proper under the circumstances in order to accomplish the intents and
        purposes of this Agreement and to carry out its provisions.
     j. Construction. The language used in this Agreement will be deemed to be
        the language chosen by the parties to express their mutual intent, and
        no rules of strict construction will be applied against any party.

[Remainder of This Page Intentionally Left Blank]



In Witness Whereof,

this Agreement has been duly executed by the Holders and the Company by their
respective officers or other representatives thereunto duly authorized as of the
date first set forth above.



LifePoint, Inc.

By:

Name: Linda Masterson

Title: President and

Chief Executive Officer

 

New England Partners Capital, LLC

 

By:

Name:

Title:

Phone:

Fax:

 

Bomoseen Investments Ltd.

 

By:

Name:

Title:

Phone:

Fax:

 

Dandelion International, Ltd.

 

By:

Name:

Title:

Phone:

Fax:

 

Scorpion Acquisition LLC

 

By:

Name:

Title:

Phone:

Fax:

 



Wallington Investment Holdings Ltd.

 

By:

Name:

Title:

Phone:

Fax:

 

McCarthy Family Partners

 

By:

Name:

Title:

Phone:

Fax:

 

Zanett Lombardier Master Fund II, L.P.

 

By:

Name:

Title:

Phone:

Fax: ______________________________

 

Omicron Partners, L.P.

 

By:

Name:

Title:

Phone:

Fax:

 

General Conference Corporation Of Seventh-Day Adventists

 

By:

Name:

Title:

Phone:

Fax:

 



Elliott International L.P.

 

By:

Name:

Title:

Phone:

Fax:

 

Elliott Associates, L.P.

 

By:

Name:

Title:

Phone:

Fax:

 

Otato Limited Partnership

 

By:

Name:

Title:

Phone:

Fax:

 

Timberline Opportunity Partners, LP

 

By:

Name:

Title:

Phone:

Fax:

 

Carol Sue Sandler

 

By:

Name:

Title:

Phone:

Fax:



PMLDSS Ltd

 

By:

Name:

Title:

Phone:

Fax:

Raul M. Rodelas, MD

 

By:

Name:

Title:

Phone:

Fax:

 

Stifel Nicolaus Custodian For A. Ray Cecrle Ira

 

 

 

By:

Name:

Title:

Phone:

Fax:

 

The Michael S. Mccord Gst Trust

 

By:

Name:

Title:

Phone:

Fax:

 

H&B Wilson Interests Ltd.

 

By:

Name:

Title:

Phone:

Fax:

 



Brendon Devlin

 

By:

Name:

Title:

Phone:

Fax:

 

Gary Blum

 

By:

Name:

Title:

Phone:

Fax:

 

Dos Cuñados

 

By:

Name:

Title:

Phone:

Fax:

 

AWINN LTD.

 

By:

Name:

Title:

Phone:

Fax:

 

Michel A. Ansalem

 

By:

Name:

Title:

Phone:

Fax:

 



Harry S.Y. Nam

 

By:

Name:

Title:

Phone:

Fax:

 



Exhibit A

Contemplated Financing Term Sheet

 

Sellers: LifePoint, Inc. ("LifePoint" or the "Company")

 

Gross Proceeds: Minimum $8.5 million (assuming the second closing occurs)

Maximum $15.0 million

(including conversion of the $2.5 million GCC note and the approximately $1.1
million Bridge loan)

 

Security: Convertible preferred equity convertible to Common Stock with a
conversion price of $0.30 per share, bearing a dividend of 6% with a maturity of
three years. Dividends shall accrue and be payable on a quarterly basis, in cash
or stock, at the Company's option. The Series D Preferred will have seniority to
all previous issued stock, including the Series C Preferred.

 

Warrants: LifePoint will issue 200% warrants to purchase common stock at an
exercise of $0.50 per share; provided that if they are exercised within one year
of closing, the exercise price shall be $0.30 per share. The warrants will
expire, if not exercised, 5 years from the date of issuance.



Mandatory Two years (2) years after the initial closing, if the market price of

Conversion: the Common Stock is 2X of the conversion price and certain other
conditions are met, the outstanding Series D Preferred will convert to common
stock.

 

Registration rights: LifePoint will register the common shares underlying the
convertible preferred stock and warrants, subject to shareholder approval which
will be immediately sought.

 

Series C Amendments: Conditional to this Series D Financing, the Series C
holders agree to the following modifications to the current documentation:

 

 1. The conversion price of the Series C Preferred stock will effectively be
    permanently set at $3.00 per share of Common Stock. All reset and
    price-based anti-dilution provisions will be eliminated.

     

 2. However, for every $1 of Series D Preferred purchased by Series C, $2 of
    Series C will maintain a ONE TIME price reset to $0.30 for the conversion
    price on the stock and the warrant exercise price will be reset be $0.50,
    however, the number of warrants will remain the same.

     

 3. At maturity, the Series C Preferred converts to Common Stock unless earlier
    converted.

     

 4. Any additional amendments only require approval by a majority of then
    stockholders.

     

 5. All future dividends will be accrued and paid at conversion.

     

 6. The Series C Preferred will become junior to the New Series D Convertible
    Preferred.

     

 7. Registration of additional shares issued under point 2 above are subject to
    shareholder approval, which should be immediately sought.

 

7th Day and Bridge Following shareholder approval, at the next closing, the

Loan Amendments: $2.5 million loan from the 7th Day Adventists and the
approximately $1.1 million bridge loan will convert into the offering on the
same terms as the new money invested.

 

Conditions to closing:

1. Completion of due diligence.

2. Completion of definitive transactional documents.

 